         Case 1:19-cv-02443-RDM Document 37 Filed 09/30/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 MARK C. SAVIGNAC and
 JULIA SHEKETOFF,

      Plaintiffs,                                          Case No. 1:19-cv-02443-RDM

          v.

 JONES DAY, STEPHEN J. BROGAN,
 BETH HEIFETZ, and JOHN DOES 1-10,

      Defendants.



                PLAINTIFF JULIA SHEKETOFF’S EXTENSION MOTION

       Plaintiff Julia Sheketoff respectfully requests a 14-day extension for her reply in support

of her motion for reconsideration regarding her claim under the Equal Pay Act (Dkt. 33). The

reply is currently due on October 5. With a 14-day extension, it would be due on October 19.

       Julia gave birth to her second child earlier this week, before her due date. She reviewed

Jones Day’s opposition to her reconsideration motion from the hospital. Jones Day’s formal

response to the reconsideration motion is only six pages long. Dkt. 36. But it purports to

incorporate by reference a 20-page brief that a separate team of Jones Day lawyers filed in the

Tolton case a few hours before (Tolton Dkt. 166). For all practical purposes, then, Julia’s reply in

support of her reconsideration motion must be a reply to both of Jones Day’s filings. And Jones

Day required 19 days (including a 10-day extension) to prepare its filings. See Dkt. 34 (Jones

Day’s extension motion).

       Julia seeks to discharge her duties as an officer of the Court expeditiously. Plaintiffs have

not previously sought an extension, and Julia filed her reconsideration motion five days after the
         Case 1:19-cv-02443-RDM Document 37 Filed 09/30/20 Page 2 of 2




Court entered the order that she asks it to reconsider. Julia respectfully requests that she not be

required to write a reply to 26 pages of briefing—which took two separate teams at a major law

firm 19 days to prepare—within the first week of her daughter’s life.

       Julia sought Jones Day’s position on a 14-day extension from Traci Lovitt, the partner who

filed Jones Day’s opposition brief. Ms. Lovitt declined to consent (though she did offer to consent

to a 10-day extension).


                                                         /s/ Julia Sheketoff
                                                         Julia Sheketoff (pro se)
                                                         2207 Combes Street
                                                         Urbana, IL 61801
                                                         (202) 567-7195
                                                         sheketoff@gmail.com
                                                         D.C. Bar No. 1030225
 September 30, 2020
